DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FR 2672330 (hereinafter Desjoyaux).
Regarding claim 1, Desjoyaux discloses a frame pool (see Fig. 2) comprising a pool body (1) adapted to contain liquid therein and comprising a sleeve (1a) extending along an upper edge thereof; a support frame (2, 3) adapted to support the pool body, the support frame comprising an upper frame (2) extending through the sleeve and comprising a first upper tube (2a), a second upper tube (2a), a connecting tube (2b) disposed between the first upper tube and the second upper tube (see Fig. 7), the connecting tube comprising a first end, extending in a first direction substantially parallel to a length of the first upper tube, and a second end, extending in a second direction substantially parallel to a length of the second upper tube, and a plurality of support members (3) adapted to support the upper frame; wherein the first end of the connecting tube is free to move in an axial direction within an assembling end of the first upper tube and the second end of the connecting tube is free to move in an axial direction within an assembling end of the second upper tube (see translation description regarding elements (2a) and (2b)).
	Regarding claim 14, the frame pool according to claim 1 above, wherein each of the support members of the plurality of support members defines angle to a plane of the upper frame of between 45 degrees and 90 degrees (see Fig. 3).
	Regarding claim 15, the frame pool according to claim 1 above, wherein at least one of the first upper tube, the second upper tube, the connecting tube, and one of the support members has a cross section with one of the following shapes: circular, elliptical, athletic-track, and square (see Fig. 3).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, 7-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desjoyaux (discussed above) in view of US 2017/0356206 (hereinafter Huang).
	Regarding claim 2, Desjoyaux teaches all of the claimed limitations as discussed above except for the upper frame further comprising a collar surrounding one of the first end of the connecting tube and the second end of the connecting tube and disposed within the assembling end of one of the first upper tube and the second upper tube.  Attention is directed to the Huang reference which teaches an analogous device having a collar (sheath 50) being provided at a junction of pipe joints to effectively overcome the defect of rust generation on the pipe caused by the susceptibility to wear of the coating at an outer surface of the pipes, wherein the collar surrounds an end of a connecting tube and disposed within an assembling end of a first upper tube as for example shown in Fig. 10.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, at the junction of pipes (2a, 2b) of Desjoyaux, a collar surrounding one of the first end of the connecting tube and the second end of the connecting tube and disposed within the assembling end of one of the first upper tube and the second upper tube as taught by Huang in order to prevent rust generation at the junction of the pipes caused by water and moisture.
	Regarding claim 4, the frame pool according to claim 2 above, further comprising a first water-tight seal disposed between the collar and the one of the first upper tube and the second upper tube (see col. 6, lines 14-21).
	Regarding claim 5, the frame pool according to claim 4 above, wherein: the first water-tight seal comprises an outer flange (see 54 in Fig. 10 of Huang) extending radially outward from an outer surface of an end of the collar and is configured to abut against a rim of the assembling end of the one of the first upper tube and the second upper tube.
	Regarding claim 7, the frame pool according to claim 4 above, further comprising a second water-tight seal (see 55 in Fig. 10 of Huang) disposed between the collar and the connecting tube.
	Regarding claim 8, the frame pool according to claim 7 above, wherein the second water-tight seal comprises an inner flange (see 55 in Fig. 10 of Huang) extending radially inwardly from an inner surface of the collar and is configured to abut against an outer surface (outer end surface as for example shown by element 10 in Fig. 10 of Huang) of the connecting tube.
	Regarding claim 9, the frame pool according to claim 2 above, wherein the collar comprises a friction element (see 53 in Fig. 10 of Huang) extending outward from an outer surface thereof and towards the one of the first upper tube and the second upper tube.
	Regarding claim 10, the frame pool according to claim 9 above, wherein the friction element comprises one or more ribs (see 53 in Fig. 10 of Huang) extending annularly about the outer surface of the collar.
	Regarding claim 11, the frame pool according to claim 2 above, wherein the one of the first upper tube and the second upper tube of Desjoyaux comprises a solid tubular wall absent any through-hole in a radial direction (see Fig. 7 of Desjoyaux).
	Regarding claim 12, the frame pool according to claim 2 above, wherein the collar (see Fig. 14 of Huang) comprises a solid tubular wall absent any through hole in a radial direction.
	Regarding claim 13, the frame pool according to claim 2 above, wherein the collar is made of plastic (Huang discloses the material hatching of cross-sectional view in Fig. 10 as elastic PVC which referencing a particular plastic).
	Regarding  claim 17, the frame pool according to claim 2 above, wherein the collar comprises a groove (where 51 in Fig. 11 of Huang is pointing to) formed on an outer surface thereof and extending in a longitudinal direction thereof.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desjoyaux, as discussed above, in view of FR 2732711 A1 (hereinafter Guillard).
	Desjoyaux teaches all of the claimed limitations as discussed above but remain silent as to at least one of the first upper tube, the second upper tube, the connecting tube, and one of the support members is made of metal.  Attention is directed to the Guillard reference which teaches an analogous frame pool having at least one of the first upper tube, the second upper tube, the connecting tube, and one of the support members is made of metal (see English translation: Description, third paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the material of at least one of the first upper tube, the second upper tube, the connecting tube, and one of the support members of Desjoyaux with metal material as taught by Guillard, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
	Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,111,682. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of that of U.S. Patent No. 11,111,682.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gillebaard teaches a frame pool that is applicable against at least claim 1 of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754